Sherwood, C. J.

1. practice in supreme nousfmotion0fforXne?v tnaL

I. This proceeding had for its object the settling and adjustment of the affairs of a co-partnership. By consent of parties the matters of difference were,by order of the court, submitted to a referee, who took testimony and made his report, which (with the exception of one modification which the court made of its own motion) was confirmed and judgment' rendered for plaintiff, and this judgment the court in general term affirmed. We are precluded from any examination into the merits of the cause, because the motion for a new trial is not incorporated in the bill of exceptions. It is true that bill mentions the fact that the motion for a new trial was overruled; but what that motion was, or that it is even contained in the transcript, is not stated. Under all our previous rulings this defect is fatal.

2. exceptions to referee’s bill op exceptions.

II. In addition to that, the exceptions to the report of the referee, whereon the defendant relies for a reversal, are not incorporated in the bill of exceptions, nor so reierred to m such bill as to designate and identify them. These reasons require an affirmance of the judgment.
All concur.
Affirmed.